739 N.W.2d 635 (2007)
Pamela MACOR, Personal Representative of the Estate of Gary Macor, Deceased, Plaintiff-Appellee,
v.
Robert F. KOWALSKI, M.D., Defendant-Appellee, and
McLaren Regional Medical Center, Defendant-Appellant, and
Marta Z. Bonkowski, M.D., Defendant.
Docket No. 130252. COA No. 264076.
Supreme Court of Michigan.
October 19, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.